FILED

IN THE UNITED STATES DISTRICT COURT

FOR THE DISTRICT OF MONTANA AUG 16 2019
BUTTE DIVISION Clerk, US District Co
District Of Montana’
Missoula
UNITED STATES OF AMERICA, Cause No. CR 18-04-BU-DLC
CV 19-07-BU-DLC
Plaintiff/Respondent,
VS. ORDER DENYING § 2255 MOTION
AND DENYING CERTIFICATE
JENNIFER LYNN MARSHALL, OF APPEALABILITY
Defendant/Movant.

 

 

This case comes before the Court on Defendant/Movant Jennifer Lynn
Marshall’s motion to vacate, set aside, or correct her sentence, pursuant to 28
U.S.C. § 2255. Marshall is a federal prisoner proceeding pro se.

The transcript of the change of plea hearing, held August 2, 2018, is needed
to decide the issues Marshall presents. The United States will be required to order
the transcript for the record and to deliver a copy to Marshall. See 28 U.S.C. §
753(f).

Before the United States is required to respond, the Court must determine
whether “the motion and the files and records of the case conclusively show that
the prisoner is entitled to no relief.” 28 U.S.C. § 2255(b); see also Rule 4(b), Rules

Governing Section 2255 Proceedings for the United States District Courts. A
petitioner “who is able to state facts showing a real possibility of constitutional
error should survive Rule 4 review.” Calderon v. United States Dist. Court, 98
F.3d 1102, 1109 (9th Cir. 1996) (“Nicolas”) (Schroeder, C.J., concurring)
(referring to Rules Governing § 2254 Cases). But the Court should “eliminate the
burden that would be placed on the respondent by ordering an unnecessary
answer.” Advisory Committee Note (1976), Rule 4, Rules Governing § 2254
Cases, cited in Advisory Committee Note (1976), Rule 4, Rules Governing § 2255
Proceedings.

Marshall pled guilty to one count of conspiracy to distribute and possess
with intent to distribute 500 or more grams of methamphetamine, a violation of 21
U.S.C. § 841(a)(1) (“Count 1”), and one count of possessing a firearm in
furtherance of the drug trafficking crime alleged in Count 1, a violation of 18
U.S.C. § 924(c)(1)(A) (“Count 5”). See Plea Agreement (Doc. 61) at 3 ¥ 4.

On Count 1, the mandatory minimum sentence was 120 months, see 21
U.S.C. § 841(b)(1)(A)(viii), and the advisory guideline range was 87 to 108
months, see Statement of Reasons (Doc. 114) § III. In addition, Count 5 carried a
mandatory minimum consecutive sentence of 60 months. See 18 U.S.C. §
924(c)(1)(A)G), (D)ii).

The United States requested a sentence of 96 months on Count 1, plus a 60-
month consecutive sentence on Count 5, for a total prison sentence of 156 months.
See U.S. Sentencing Mem. (Doc. 110) at 6-7.

Marshall requested a sentence of 72 months. See Def. Sentencing Mem.
(Doc. 109) at 3, 18. She acknowledged the sentence on Count 5 must be at least
five years and must be consecutive to any other sentence. See id. at 7. She also
acknowledged that her conviction on Count 5 would likely disqualify her from
participating in the Residential Drug Abuse Prevention (“RDAP”) program. See
id. at 3. To preserve any eligibility she might have, she asked the Court to *
recommend RDAP enrollment. See id. at 18.

At the sentencing hearing, pursuant to 18 U.S.C. § 3553(a), Marshall was
sentenced on Count | to serve not 120 months, not 96 months, and not 87 to 108
months, but 36 months, plus 60 months on Count 5, consecutive. Her total prison
sentence is 96 months, to be followed by a five-year term of supervised release.
The Court recommended that she “participate in the Bureau of Prisons’ 500-hour
Residential Drug Treatment Program if eligible.” See Am. Judgment (Doc. 117) at
2-3.

Marshall now states that she “did not know or understand the law” and so

believed she would serve Counts 1 and 5 concurrently. See Mot. § 2255 (Doc.

160) at 5, 6. She asks to have the two counts run concurrently. She also asks that
the gun charge, Count 5, be “dropped” so that she will be eligible for RDAP. See
id. at 4, 12.

Before Marshall pled guilty, she was told the sentence on Count 5 would be
consecutive to the sentence imposed on any other count. See Indictment (Doc. 2)
at 2 (caption); Plea Agreement (Doc. 61) at 22. She was specifically advised of
this fact—twice—at the change of plea hearing.

Marshall’s conviction on Count 5 may well prevent her from benefiting from
the RDAP program. She will have other opportunities to obtain substance abuse
treatment, perhaps in prison, but certainly on supervised release. See Am.
Judgment (Doc. 117) at 5 J] 4-8. Her motion to make Counts 1 and 5 concurrent
and to “drop” Count 5 is denied.

“The district court must issue or deny a certificate of appealability when it
enters a final order adverse to the applicant.” Rule 11(a), Rules Governing § 2255
Proceedings. A COA should issue as to those claims on which the petitioner
makes “a substantial showing of the denial of a constitutional right.” 28 U.S.C. §
2253(c)(2). The standard is satisfied if “jurists of reason could disagree with the
district court’s resolution of [the] constitutional claims” or “conclude the issues
presented are adequate to deserve encouragement to proceed further.” Miller-El v.

Cockrell, 537 U.S. 322, 327 (2003) (citing Slack v. McDaniel, 529 U.S. 473, 484
(2000)).

Marshall makes no showing that she was denied a constitutional right. She
knew conviction on Count 5 under 18 U.S.C. § 924(c) would result in a sentence
consecutive to the sentence on any other count, and she received a very significant
reduction in her sentence on Count 1. Her serious drug treatment needs are
addressed by the conditions of her supervised release and may also be addressed by
other programs available to her in prison. She is not entitled to participate in the
Residential Drug Abuse Prevention program, and she is not entitled to concurrent
sentences on Counts 1 and 5. Reasonable jurists would not encourage further

proceedings. A COA is not warranted.

Accordingly, IT IS HEREBY ORDERED as follows:

1. Pursuant to 28 U.S.C. § 753(f), the Court CERTIFIES that the transcript
of the change of plea hearing, held August 2, 2018, is needed to decide the issues
Marshall presents.

2. The United States shall immediately order the transcripts of those
hearings for the Court’s file and shall deliver copies to Jennifer Lynn Marshall,
BOP # 17258-046, FCI Dublin, Federal Correctional Institution, 5701 8th St. —
Camp Parks, Dublin, CA 94568.

3. Marshall’s motion to vacate, set aside, or correct the sentence under 28
5
U.S.C. § 2255 (Doc. 160) is DENIED.

4. A certificate of appealability is DENIED. The Clerk of Court shall
immediately process the appeal if Marshall files a Notice of Appeal.

5. The Clerk of Court shall ensure that all pending motions in this case and
in CV 19-07-BU-DLC are terminated and shall close the civil file by entering
judgment in favor of the United States and against Marshall.

DATED this _|6 ” day of August, 20

4. (Ludi

Dana L. Christensen, Chief Judge
United States District Court
